FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 27, 2022

                                      No. 04-22-00224-CV

                                THE CITY OF SAN ANTONIO,
                                         Appellant

                                                 v.

                                        Aaron TREVINO,
                                            Appellee

                   From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020-CI-24578
                       Honorable Cynthia Marie Chapa, Judge Presiding


                                         ORDER
         The clerk’s record was due on April 25, 2022. On April 26, 2022, the trial court clerk
filed a Notification of Late Record stating appellant has failed to pay or make arrangements to
pay the clerk’s fee for preparing the record and appellant is not entitled to appeal without paying
the fee.

         It is therefore ORDERED that appellant provide written proof to this court no later than
May 9, 2022 that either (1) the clerk’s fee has been paid or arrangements have been made to pay
the clerk’s fee; or (2) appellant is entitled to appeal without paying the clerk’s fee. If appellant
fails to respond within the time provided, this appeal will be dismissed for want of prosecution.
See TEX. R. APP. P. 37.3(b).


                                                      _________________________________
                                                      Lori I. Valenzuela, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of April, 2022.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court